DETAILED ACTION 
The present application, filed on 12/28/2021 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-20 are pending and have been considered below. 

Priority
This application is a 371 of PCT/AU2020/050672 06/28/2019. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 12/28/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and Claim 11 and the therefrom dependent claims are directed respectively to a computer implemented method and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claim 11) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: embedding an object in said virtual environment; determining if there is a digital trigger activated in the virtual environment; presenting at least one advertising material via the object based on the digital trigger. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing advertisements in a virtual environment. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: presenting a virtual environment to a user. 
When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the object; the advertising material. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a system are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: presenting a virtual environment to a user. 
When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the object; the advertising material. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a system. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in Claim 12) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: enabling the user to trigger one or more digital triggers. When considered individually, these additional claim elements represent general processing claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 3 (which is repeated in Claim 13) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: quantify user engagement with the object. When considered individually, these additional claim elements represent general processing claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 5 (which is repeated in Claim 15) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: charge a fee from an advertiser of the advertising material. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 7 (which is repeated in Claim 17) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: tracking and recording one or more interactions of the user. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “electronic recordkeeping”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 9 (which is repeated in Claim 19) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: enabling the user to upload personal content. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 4, 6, 8, 10 (which are repeated in Claims 14, 16, 18, 20 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the qualification of the user engagement; the object; the virtual environment; the avatar; the computer game; the activation zone; the virtual environment; the user-specific advertising environment. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.




Claims 1-10 are rejected under 35 U.S.C 101 because the claimed invention is directed to nonstatutory subject matter. 
Claims 1-10 are directed to a method as a series of mental steps.  In order for a series of steps to be considered a proper process under § 101, a claimed process must either: (1) be tied to a particular machine (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials).  Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  
Thus, to qualify as patent eligible, these processes must positively recite the particular machine to which it is tied (e.g., by identifying the apparatus that accomplishes the method steps), or positively recite the subject matter that is being transformed (e.g., by identifying the product or material that is changed to a different state).  
Claims 1-10 identify neither the apparatus performing the recited steps nor any transformation of underlying materials, and accordingly are directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hamilton et al (US 2010/0036735).  
Regarding Claims 1, 11 – Hamilton first embodiment discloses: A method of presenting user-specific advertising material in a virtual environment, comprising: 
	presenting, by the presenting module, at least one advertising material via the object based on the digital trigger, {see at least fig3, rc350, [0048] variation of VU ad to user}
	wherein said advertising material is visible to or heard by the user when said digital trigger is activated. {see at least [0048] pop-up graphic, text message, animation video, VOIP}   

Hamilton first embodiment does not disclose, however, Hamilton second embodiment discloses: 
	presenting, by a presenting module, a virtual environment to a user, {see at least [0007] user triggers ad in virtual universe}
	wherein the user has a presence in the virtual environment as an avatar; {see at least [0002] user controls an avatar}     
	embedding, by an advertising module, an object in said virtual environment, the object is communicatively connected to a server, {see at least [0002] user interacts with objects in the virtual environment}
	wherein the object is capable of presenting the user-specific advertising material when one or more digital trigger is activated; {see at least [0007] user triggers a virtual universe advertisement}   
	determining, by the advertising module, if there is a digital trigger activated in the virtual environment; and {see at least [0010]-[0011] user triggers advertisement (reads on digital trigger)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hamilton first embodiment to include the elements of Hamilton second embodiment.  One would have been motivated to do so, in order to present to a user advertising material embedded into a virtual environment.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hamilton first embodiment evidently discloses presenting advertising material to a user.  Hamilton second embodiment is merely relied upon to illustrate the functionality of embedding advertising material into a virtual environment in the same or similar context.  As best understood by Examiner, since both presenting advertising material to a user, as well as embedding advertising material into a virtual environment are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hamilton first embodiment, as well as Hamilton second embodiment would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hamilton. **Examiner notes that the reference is being used here as a one-reference combination in this 103 rejection because the reference teaches two clearly different embodiments within the same cited reference.**

Regarding Claims 2, 12 – Hamilton discloses the limitations of Claims 1, 11. Hamilton further discloses:  
	enabling, by the presenting module, the user to trigger one or more digital triggers, {see at least fig3, rc310, [0043] virtual universe ad is triggered}   
	wherein the one or more digital triggers is activated when the avatar is within an activation zone for the object, {see at least [0043] acting in ephemeral location where user avatar is teleported}   
	wherein both the object and the advertising material is presented when the digital trigger is activated, {see at least [0043] collection of ad objects and ad avatars, user avatar interacts with mouse clicks, selections from menu}   
	further wherein the object and the advertising material is live rendered in run-time, fully native to ensure no negative user experience, {see at least [0043] ephemeral location (based on the broadest reasonable interpretation requirement (MPEP 2111), reads on run-time). The claim element “to ensure no negative user experience” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}   
	wherein the digital trigger comprises system generated triggers and triggers based on user inputs. {see at least [0007] user who triggers a virtual universe advertisement}   


Claims 3-10, 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hamilton et al (US 2010/0036735), in view of LaMontagne et al (US 2018/0096383).
Regarding Claims 3, 13 – Hamilton discloses the limitations of Claims 2, 12. Hamilton further discloses:  further comprising a user engagement module configured to 
	wherein the object comprises at least one of an image, an audio, and a video. {see at least [0043] displaying a commercial animation, video, states a particular phrase}   

Hamilton does not disclose, however, LaMontagne discloses: 
	quantify user engagement with the object, {see at least [0006] user engagement score; fig6, rc601-rc609, [0055]}   
	wherein the user engagement module quantifies the engagement of the avatar of the user with the object, {see at least [0006] user engagement score; fig6, rc601-rc609, [0055]}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hamilton to include the elements of LaMontagne.  One would have been motivated to do so, in order to have a basis for charging the advertiser a fee.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hamilton evidently discloses presenting to a user advertising material embedded into a virtual environment.  LaMontagne is merely relied upon to illustrate the functionality of quantifying user engagement in the same or similar context.  As best understood by Examiner, since both presenting to a user advertising material embedded into a virtual environment, as well as quantifying user engagement are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hamilton, as well as LaMontagne would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hamilton / LaMontagne.

Regarding Claims 4, 14 – Hamilton, LaMontagne discloses the limitations of Claims 3, 13. Hamilton further discloses:  
	wherein the quantification of the user engagement is based on based on at least one of: a duration of time the avatar remains in the activation zone of said object, {see at least [0043] ephemeral location where user avatar is teleported (reads on activation zone; based on the broadest reasonable interpretation requirement, (MPEP 2111), ephemeral is construed as duration)}   
	wherein the object comprises at least one of an image, an audio, and a video {see at least [0029] animation, video}; a position of the avatar with respect to the object during the time the avatar remains in the activation zone of said object {see at least [0043] ephemeral location where user avatar is teleported (reads on activation zone}; and a duration of time the avatar interacts with the object with respect to the duration of time the avatar remains in the activation zone of said object. {see at least [0043] ephemeral location where user avatar is teleported (reads on activation zone; based on the broadest reasonable interpretation requirement, (MPEP 2111), ephemeral is construed as time limit)}  

Regarding Claims 5, 15 – Hamilton, LaMontagne discloses the limitations of Claims 4, 14. Hamilton further discloses:  further comprising a payment module configured to 
	wherein the advertising material comprising at least one of an audio, a video, and an image, {see at least [0043] displaying a commercial animation, video, states a particular phrase}   

LaMontagne further discloses:  
	charge a fee from an advertiser of the advertising material, {see at least fig4, rc403, rc409, [0053] min advertisement costs, total advertisement costs}   
	wherein the fee is proportional to the quantity and a quality of user engagement with the object in the activation zone, {see at least [0009] user engagement score; [0052]-[0054] advertiser receives the user engagement score}   
wherein user engagement comprises one or more interactions via user control input. {see at least [0006] user engagement score; fig6, rc601-rc609, [0055]}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hamilton, LaMontagne to include additional elements of LaMontagne.  One would have been motivated to do so, in order to create a revenue for the game provider.  In the instant case, Hamilton, LaMontagne evidently discloses presenting to a user advertising material embedded into a virtual environment.  LaMontagne is merely relied upon to illustrate the additional functionality of charging the advertiser a fee in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 6, 16 – Hamilton, LaMontagne discloses the limitations of Claims 5, 15. Hamilton further discloses:  
	further wherein the avatar of the user is a character in the computer game, {see at least [0028] user avatar interacts with ad avatar (reads on user being a character in the game)}   

LaMontagne further discloses:
	wherein the virtual environment exists with a computer game, {see at least [0052] particular 3D environment, virtual real estate tour}   
	wherein the computer game is a 3D computer game played with a first-person perspective. {see at least [0028] 3D game development environment}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hamilton, LaMontagne to include additional elements of LaMontagne.  One would have been motivated to do so, in order to extend the method to the 3D computer games area.  In the instant case, Hamilton, LaMontagne evidently discloses presenting to a user advertising material embedded into a virtual environment.  LaMontagne is merely relied upon to illustrate the additional functionality of a 3D computer game in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 7, 17 – Hamilton, LaMontagne discloses the limitations of Claims 6, 16. LaMontagne further discloses:  
	tracking and recording, by the advertising module, one or more interactions of the user with at least one of the displayed object and the displayed advertising material. {see at least [0006] user engagement score; fig6, rc601-rc609, [0055]}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hamilton, LaMontagne to include additional elements of LaMontagne.  One would have been motivated to do so, in order to have a basis for charging the advertiser a fee.  In the instant case, Hamilton, LaMontagne evidently discloses presenting to a user advertising material embedded into a virtual environment.  LaMontagne is merely relied upon to illustrate the additional functionality of tracking and recording user interactions in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 8, 18 – Hamilton, LaMontagne discloses the limitations of Claims 7, 17. LaMontagne further discloses:  
	wherein the activation zone is created by a collider embedded with the object in the virtual environment, {see at least [abstract] line colliding with then colliding mesh of 3D digital asset}   
	wherein the virtual environment comprising at least one of a virtual reality environment {see at least [0046] virtual reality platform}, an augmented reality environment, a computer game, and a digital environment. {see at least [0028] game development environment (reads on digital environment)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hamilton, LaMontagne to include additional elements of LaMontagne.  One would have been motivated to do so, in order to user in game advertisement presentation triggers (e.g. a collider).  In the instant case, Hamilton, LaMontagne evidently discloses presenting to a user advertising material embedded into a virtual environment.  LaMontagne is merely relied upon to illustrate the additional functionality of an activation zone collider in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 9, 19 – Hamilton, LaMontagne discloses the limitations of Claims 8, 18. Hamilton further discloses:  
	enabling, by an uploading module, the user to upload personal content for appearing in the computer game, {see at least [0030] access user profile (reads on personal content) for appearing in the implementing the VU game; fig4, rc410-rc480, [0050]-[0059]}   
	wherein the presenting module displays the personal content of the user as part of the computer game. {see at least fig4, rc410-rc480, [0050]-[0059] the “VU ads” game with the user}   

Regarding Claims 10, 20 – Hamilton, LaMontagne discloses the limitations of Claims 9, 19. Hamilton further discloses:  
	wherein the user-specific advertising material is determined based on user information extracted from at least one of an IP address of the user, and user information extracted from a computer game user account of the user. {see at least fig4, rc415, [0050] access user profile (reads on stored user information)}   



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622